DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 6/28/2022 and a supplemental amendment filed on 8/5/2022 have been entered and made of record.
Application Status 
Claims 1-20, 23-24, 29-30, and 36-37 were canceled. 
Claims 21-22, 25-28, 31-35, and 38-43 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patent 10,659,783, has been reviewed and is accepted.  The terminal disclaimer was recorded.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 6/28/2022 and 6/28/2022, are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are “a video source” in claim 25, “a buffer” and “a video decoder” in claim 34. 
             Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
              If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 21-22, 25-28, 31-35, and 38-43 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention relates to systems and methods for encoding and decoding of escape-coded pixels of a picture belong to a video sequence in a palette mode.  Quantized sample values for the color components of a coding unit of the picture using a kth-order Exponential-Golomb binarization of a syntax element that represent the quantized sample values for the color components of the coding unit of the picture. The kth-order Exponential-Golomb binarization is independent of any unit-level quantization parameter for the coding unit of the picture.  The color components of the unit are indicated by a color component index cIdx. The quantized sample value for the color component of the unit is constrained by a value equal to (1 « BitDepth) - 1, wherein BitDepth represents a sample depth that applies for the color component that is indicated by the color component index cIdx.  The encoding of the quantized sample value includes mapping the quantized sample value for the color component of the unit to a string of one or more binary values, wherein the string of one or more binary values is a part of the kth-order Exponential-Golomb binarization, then entropy coding the string of one or more binary values. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 2/9/2022 for details.  During the interview conducted on 7/21/2022, the Examiner suggested the Applicant to include features related to the color component index that control the bit depth of the quantized sample value described in paragraphs [0156-0160] in the application specification. In a supplemental amendment filed on 8/5/2022, the Applicant included this suggestion.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 21-22, 25-28, 31-35, and 38-43 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488